201 F.2d 670
Karl FELLER, Appellantv.Herbert BROWNELL, Jr., Attorney General of United States, asSuccessor to Alien Property Custodian.
No. 10865.
United States Court of Appeals Third Circuit.
Argued Jan. 23, 1953.Decided Jan. 30, 1953.Rehearing Denied Feb. 19, 1953.

Daniel S. Ring, Washington, D.C.  (McDaniel Ring & Merrell, Washington, D.C., Thomas N. Griggs, Harvey F. Sloan and Griggs, Moreland, Blair & Douglass, Pittsburgh, Pa., Harry S. Barger, Washington, D.C., on the brief), for appellant.
George B. Searls, Washington, D.C.  (Rowland F. Kirks, Asst. Atty. Gen., Director, Office of Alien Property.  Edward C. Boyle, U.S. Atty. Western District of Pennsylvania, Pittsburgh, Pa., James D. Hill, John F. Cuahman and Victor R. Taylor, Attorneys, Department of Justice, Washington, D.C., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The questions in this case which come to us on appeal are questions of fact solely concerning the ownership of stock in an American corporation which is claimed by the successor to the alien property custodian to be German owned at the date of seizure.  The questions of fact involve the examination of a very considerable amount of evidence.  The district judge considered each of these questions and came to the conclusion that alien ownership was established satisfactorily.  He wrote a careful opinion in which his reasons for the conclusions were explained.  D.C., 106 F.Supp. 147.  We agree with him and for the reasons he stated.


2
The judgment of the district court will be affirmed.